UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 28,2009 (August 27, 2009) ZIONS BANCORPORATION (Exact name of registrant as specified in its charter) UTAH 001-12307 87-0227400 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ONE SOUTH MAIN, SUITE 1500, SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7.01Regulation FD Disclosure On August 27, 2009, Zions Bancorporation successfully completed its $250 million offering of new common stock, which was announced on June 1, 2009. During the second quarter, Zions issued common sharesfor gross proceeds of $126.5 million.During the third quarter, Zions completed the offering, issuing 7,655,267 common shares at an average price of $15.53 per share, for gross proceeds of $123.5 million.The cumulative offeringtotaled 16,832,925 common shares at an average price of $14.85. Net of commissions and fees, total proceeds to Zions were $245.7 million. The registered sales took place through the previously announced common equity distribution program via Goldman, Sachs & Co., which was completed earlier than originally anticipated because of recent investor interest at current market prices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZIONS BANCORPORATION Date: August 28, 2009 By: /s/THOMAS E. LAURSEN Name: Thomas E. Laursen Title: Executive Vice President and General Counsel
